DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Application, Amendments and Claims
Applicant’s submission filed 27 January 2022 has been entered.  Claims 36, 38-40, 42-46, 48-50, and 52-55 are pending; and claims 36, 38-39, 44-46, 48-49 and 54-55 are amended.


Withdrawn Objections and/or Rejections
The objection to the drawings is withdrawn in view of applicant’s arguments within the Remarks filed 27 January 2022.

The objection to the specification is withdrawn in view of applicant’s amendments to remove the terms “first structure” and “second structure” from claims 36 and 46.

The objection to the claims is withdrawn in view of applicant’s amendments to correct the antecedent basis issue regarding “the skin surface” in claim 36.

The rejection of claims 42 and 52 under 35 USC 112, first paragraph for reciting “a scheme memory means with specific data schemes corresponding to modes of operation” is withdrawn in view to applicant’s argument presented on page 7 of the Remarks filed 27 January 2022.

The rejection of claims 45 and 55 under 35 USC 112, first paragraph for reciting the limitation “wherein the processor further comprises an actuator” is withdrawn in view of amendments to indicate the actuator is part of the data collector.

The rejection of the claims under 35 USC 102(b) and 103(a) based upon Brister are withdrawn based upon applicant’s amendments to claims 36 and 46.  Brister discloses destroying the sensor but does not suggest an electronic circuit with a gripping structure adapted to destroy the data collector upon detachment of the electronic circuit from the data collector.  Brister discloses a loop of material rather than a gripping structure as shown in applicant’s Figure 5.


Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive with regard to the nonstatutory double patenting rejections.  See updated rejection below which addresses the newly added limitations to claims 36 and 46.


Claim Objections
Claims 44 and 54 are objected to because of the following informalities:  
claim 44 recites “the electrical circuit” in line 2 which should be amended to “the electronic circuit” to provide proper antecedent basis to the electronic circuit recited in claim 36.
claim 54 recites “the electrical circuit” in line 2 which should be amended to “the electronic circuit” to provide proper antecedent basis to the electronic circuit recited in claim 46.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a detecting component” in claims 36 and 46.  The detecting component being interpreted as any non-invasive or invasive sensor based on the definition provided on page 3, lines 18-27 of applicant’s specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 38-40, 42-46, 48-50, and 52-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the metes and bounds of the claim limitations “an adapter” and “a cooperating anchoring structure” cannot be determined by the examiner because it is unclear whether the adapter and anchoring structure are the same element or different elements.  Page 12, lines 14-15 of The adapter forms an anchoring structure cooperating with a gripping structure on the processor and thereby enables detachable attachment of the processor to the data collector.”  Therefore, the examiner believes the claims should be amended to reflect the adapter forms the anchoring structure.
Regarding claim 46, the metes and bounds of the claim limitation “the data collector includes an anchoring structure, a detecting component, a base, and an adapter” cannot be determined by the examiner because it is unclear whether the adapter and anchoring structure are the same element or different elements.  Page 12, lines 14-15 of the specification state “The adapter forms an anchoring structure cooperating with a gripping structure on the processor and thereby enables detachable attachment of the processor to the data collector.”  Therefore, the examiner believes the claims should be amended to reflect the adapter forms the anchoring structure.
All remaining claims are rejected for depending from an indefinite claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,361 in view of Shennib (US 2006/0224072).
Regarding claims 36 and 46, the claims of the Patent include a data collector, processor, surface for adhesive contact, a transmission structure, a detecting component (accelerometer, pressure sensor, optical sensor, pulse oximeter), a base (surface adapted for adhesive contact), an adapter (anchoring structure), an electronic circuit and gripping structure adapted to destroy the anchoring structure upon .  

Claims 38-40, 42-45, 48-50, and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,361 in view of Shennib (US 2006/0224072) as applied to claims 36 and 46 above, and further in view of Brister et al. (US 2006/0036145).
Regarding claims 38-40, 42-45, 4850 and 52-55, as explained in the rejections in the Office action mailed 21 October 2022.  Brister discloses an analogous monitoring device to the Patent with the exception of using a loop rather than a gripping structure.  All the limitations of the dependent claims are rendered obvious as explained in the Office action mailed 21 October 2022.

Claims 36 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,521,970 in view of Shennib (US 2006/0224072).
Regarding claims 36 and 46, the claims of the Patent include a data collector, processor, surface for adhesive contact (lower surface), a transmission structure, a detecting component (transducer i.e. sensor), a base, an adapter forming an anchoring structure, an electronic circuit and gripping structure adapted to destroy the anchoring structure upon detachment from the processor.  The Patent discloses .  

Claims 38-40, 42-45, 48-50, and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,521,970 in view of Shennib (US 2006/0224072) as applied to claims 36 and 46 above, and further in view of Brister et al. (US 2006/0036145).
Regarding claims 38-40, 42-45, 4850 and 52-55, as explained in the rejections in the Office action mailed 21 October 2022.  Brister discloses an analogous monitoring device to the Patent with the exception of using a loop rather than a gripping structure.  All the limitations of the dependent claims are rendered obvious as explained in the Office action mailed 21 October 2022.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 March 2022